
	
		I
		112th CONGRESS
		2d Session
		H. R. 6148
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2012
			Mr. Kelly (for
			 himself and Ms. Buerkle) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To make permanent the EGTRRA improvements to Coverdell
		  education savings accounts.
	
	
		1.Short titleThis Act may be cited as the
			 Families Saving for Education Act of
			 2012.
		2.Permanent
			 extension of EGTRRA modifications to Coverdell education savings
			 accountsSection 901 of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 is amended by adding
			 at the end the following new subsection:
			
				(c)ExceptionSubsection (a) shall not apply to the
				amendments made by section
				401.
				.
		
